DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Status of the Claims
Claims 1-4, 8-16 and 19-25 are pending in the instant patent application. Claims 1, 2, 19 and 20 are amended. Claims 5-7 and 17-18 are canceled. Claims 21-25 are new.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §103 rejections. Details regarding so will be explained in this office action.

Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s assertion of a technical improvement/solution, Examiner respectfully disagrees. Examiner will note that in Step 2A-Prong Two, Applicant has not identified an improvements to a technical field. Examiner will further use for reference, the advancements disclosed in Diamond v. Diehr and SiRF Technology v. ITC for they are examples of claims that recite improvements to another technology or technical field. In particular, Diehr utilized the Arrhenius equation to improve the process of controlling the operations of a mold in curing rubber parts, and SiRF Technologies disclosed a GPS receiver utilizing software that applies a mathematical formula to improve the ability to determine its position in weak environments. In contrast, Examiner finds the present claims to be more similar to concepts identified as abstract by the courts. Utilizing generic computer components for a generic application of data analysis and outputting the results and still falling within the enumerated grouping of abstract ideas. Applicant is respectfully reminded, regardless of the complexity and/or granularity, computational data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Examiner maintains that the claims as written are considered abstract.
Examiner will further note that in BASCOM, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. In other words, it 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-4 and 8-16, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-4 and 8-16 are directed to the abstract idea of scenario evaluation and related projections using Monte Carlo simulation.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites (a1) receiving, a first set of assets for reducing risk; (a2) running, a Monte Carlo simulation on the first set of assets for reducing 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping due to the fundamental economic principles/practices taking place, specifically mitigating risk. Accordingly, the claim recites an abstract idea and dependent claims 2-4 and 8-16 further recite the abstract idea.	
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a database, client devices and project circuitry. The Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a database, client 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a database, client devices, project circuitry and the generic computing elements described in the Applicant's specification in at least Para 00124-00129. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, in at least the receiving, analyzing and communication limitations recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, ée.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.

	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 19, claim 19 recites (a1) receiving, a first set of assets for reducing risk; (a2) running, a Monte Carlo simulation on the first set of assets for reducing risk, the running of the Monte Carlo simulation comprising receiving and using, as input, a set of scenarios; (a3) grouping the set of scenarios into subsets of scenarios by ranges of lifespan, each scenario of the set of scenarios comprising stochastic variables that vary per scenario, each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, each value for an actuarial stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the actuarial stochastic variable according to a random number generator (RNG), each value for an econometric stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the econometric stochastic variable according to a RNG, the variables for each scenario of the set of scenarios comprises econometric stochastic variables and actuarial stochastic variables, and the actuarial stochastic variables comprising an age of death variable, an age of disability variable, a duration of disability variable, an age of long-term care variable, a duration of long-term care variable, or a combination thereof sampled from a table or distribution; (b1) analyzing, output of the Monte Carlo simulation, the analyzing of the output of the Monte Carlo simulation comprising determining, for each scenario of the set of 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping due to the fundamental economic principles/practices taking place, specifically mitigating risk. Accordingly, the claim recites an abstract idea and dependent claims 21-25 further recite the abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 19 includes various elements that are not directed to the abstract idea under 2A. These elements include Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a processor, client devices, a computing device, a database, project circuitry and the generic computing elements described in the Applicant's specification in at least Para 00124-00129. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, in at least the receiving, analyzing and communication limitations recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 
	Therefore, Claim 19 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 20, it is directed to a system, however the claim is directed to a judicial exception without significantly more. Claim 20 is directed to the abstract idea of scenario evaluation and related projections using Monte Carlo simulation.	
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 20, claim 20 recites executable logic (a1) for receiving, a first set of assets for reducing risk; executable logic (a2) for running, a Monte Carlo simulation on the first set of assets for reducing risk, the running of the Monte Carlo simulation comprising receiving and using, as input, a set of scenarios. executable logic (a3) for grouping the set of scenarios into subsets of scenarios by ranges of lifespan, each scenario of the set of scenarios comprising stochastic variables that vary per scenario, each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, each value for an actuarial stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the actuarial stochastic variable according to a random number generator (RNG), each value for an econometric stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the econometric stochastic variable according to a RNG, the variables for each 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping due to the fundamental economic principles/practices taking place, specifically mitigating risk. Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a processor, client devices, a computing device, a database and project circuitry. The Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a processor, client devices, a computing device, a database and project circuitry are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 20 includes various elements that are not directed to the abstract idea under 2A. These elements include These elements include Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a processor, client devices, a computing device, a database, project circuitry and the generic computing elements described in the Applicant's specification in at least Para 00124-00129. These elements do not amount to more than the abstract idea 
	Therefore, Claim 20 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are persuasive.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Examiner analyzed newly amended Claims 1, 19 and 20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success. Claims 1, 19 and 20 would be deemed as allowable subject matter if rewritten to overcome the rejections under 35 USC 101.
Regarding Claims 1, 19 and 20, while the combination of Allison/Ball/Jones teaches receiving, by a Monte Carlo simulator, a first set of assets for reducing risk from a database; running, by the Monte Carlo simulator, a Monte Carlo simulation on the first set of assets for reducing risk, the running of the Monte Carlo simulation comprising receiving and using, as input, a set of scenarios, each scenario of the set of scenarios comprising stochastic variables that vary per scenario, each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, the variables for each scenario of the set of scenarios comprises econometric stochastic variables and actuarial stochastic variables, and the actuarial stochastic variables comprising an age of death variable, an age of disability variable, a duration of disability variable, an age of long-term care variable, a duration of long-term care variable, or a combination thereof sampled from a table or distribution; output of the Monte Carlo simulation, the analyzing of the output of the Monte Carlo simulation comprising determining, for each scenario of the set of scenarios, a plurality of scenario outcomes based on a set of failure conditions over a time period, each outcome of the plurality of scenario outcomes being a binary outcome of either pass or fail; scoring, by the projection circuitry, the analyzed output of the Monte Carlo simulation on a first set of products according to a utility function; determining, by the projection circuitry, a second set of assets for reducing risk better than the first set of assets based on historical data; repeating operations for the second set of assets; comparing, by the projection circuitry, the score for the first set of assets against the score for the second set of assets, and when the second set of assets is better at reducing risk than the first set of assets according to the comparison, use the second set of 
	None of the cited and searched art, singularly or in combination, teach or fairly suggest, the combination of: receiving, by a Monte Carlo simulator of a scenario evaluation and projection system (SEPS) running on one or more server computers of a cloud computing environment, a first set of assets for reducing risk from a database of the SEPS; grouping the set of scenarios into subsets of scenarios by ranges of lifespan; generating, by the projection circuitry, graphical representations of the set of scenarios and the plurality of scenario outcomes; sending over the Internet to client devices, by the one or more server computers of the cloud computing environment, the generated graphical representations of the set of scenarios and the plurality of scenario outcomes.
	Examiner will further note pertinent art of Snodgrass, that teaches of retirement age is dynamically determined within each Monte Carlo simulation based upon user entered acceptable retirement criteria measured against simulated asset value and cost of living results within each calculation year, where the ages are within the retirement target age range. The user sets the retirement target age range and the invention simulates post retirement conditions against user spending 
	However, does not teach of receiving, by a Monte Carlo simulator of a scenario evaluation and projection system (SEPS) running on one or more server computers of a cloud computing environment, a first set of assets for reducing risk from a database of the SEPS; grouping the set of scenarios into subsets of scenarios by ranges of lifespan; generating, by the projection circuitry, graphical representations of the set of scenarios and the plurality of scenario outcomes; sending over the Internet to client devices, by the one or more server computers of the cloud computing environment, the generated graphical representations of the set of scenarios and the plurality of scenario outcomes.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snodgrass (US 2010/0179920 A1) - Retirement Age Financial Simulator



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623